Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 29 August 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson. August 29th. 1814—

I feel very grateful to my dear Sister, that though surrounded by agreeable, & dear Friends, she did not forget an absent Sister; but could kindly retire a few moments to enquire after her health, & the welfare of her family, & acquaint her with the state of her own, in which she knew an affectionate relative must ever feel interested—
The enfeebling disorder I mentioned to my Sister, left me after a few weeks, & I have more strength left than I feared—The complaint has been prevalent in Atkinson—Some few have been confined with fevers—Mrs Vose, now lays very sick with a billious fever—Poor woman has been worn down by fatigue, & anxiety night & day—Her Infant of four months old, died about a week since with the hooping cough, & dissentry—It was very distressed for five weeks, when that Almighty Being who gave it breath kindly shortened its sufferings, & called home its immortal Spirit, we trust, far above these mournful Scenes—
For these five months, they have had almost one continued state of Sickness in their family—And my Time, & Abby’s has been employed in assisting as much as we could our distressed friends—Abby, has lately watched four, or five times with them, & must I suppose go again—It is a great call upon the benevolence, & kindness of Neigbours—& I never wish more fervently for firmer health, than when in a sick room—& especially of late, to have the Blessing of quick hearing restored—But I fear I never shall—I never had any adequate Idea before of the misfortune—especially to those who want to gain knowledge, & to join in friendly conversation—I am thankful to hear you say, that my dear Brother’s, & yours, remains unimpaired as it must, be to you a source of pleasure, & comfort—It is indeed a precious gift bestowed upon lengthened years—& no one knows how sufficiently to prize it, only by its loss—
In one of your late letters you observe that the President had resigned all his public offices, & that you did not now oppose it, but considered it as an evidence of wisdom—
It is an happy circumstance when those, who are advanced in life, do not hold offices necessary for their Support—they then can retreat with ease, & honour.—But ministers of the Gospel are obliged to continue in their sacred office, & endeavour to perform the duties of their station, after they are bowed down by age, & Infirmity, when it would be better for themselves, & their Parishioners, if they could retire, & live—I have often said, & am more, & more convinced of its Utility, that a minister should have a Colleague settled with him, before he is seventy years old, although our dear venerable Father never seemed to be pleased himself with the Idea—
I do not wonder my Sister, at the tender sensations which the anual return of a period so painful, & a loss ever to be regretted, must ocasion—I assure you it was not passed by here, unnoticed—The melancholly, striking Event, & the attending Circumstances were indelibly recorded upon the Tablet of my Daughter’s memory—& may it be for her good—
I anticipate, & partake in some measure of all the pleasures, & regrets which the ensuing weeks may bring to yourself, & the dear youths of your family—The separation from our Children, even with the best prospects, & kindest protection always fills the maternal bosom with a thousand undeseriable anxieties—
Thus we ever find our sweetest comforts have their alloy—
I thank my dear Sister, for her kind Invitation to Mr Peabody, & me, of visiting you in our Vacation, which will take place in about a month—But alas! we know less than ever, “what shall be on the morrow”—The calamities with which we are beset on every side, awake every feeling, & sleep flies from my eye–lids—That we do not justly deserve the Evils we suffer, I do not pretend to say—But I cannot help exclaiming some what in the language of holy lamentation—O my country! my Country!—thou that killest her Prophets, & wouldst have non of their Counsel,—would’st thou hadst known in due season, & adopted the measures, & things which make for thy Peace, then those mightest have sat in safty, & have had none to make affraid—But now thy glory is departed—the Crisis is come, & thou art plunged into a dire alternative!—
William Cranch wrote me word that he was going this week to offer himself for admission at Cambridge—I sincerely hope he will succeed—but am sorry his Andover Preceptor, had not skill enough to get Richard ready to enter with his Brother William I feel for Judge Cranch, & family, & am rejoiced they have bought a farm out of Washington City—though not far enough removed,from the din of arms, & the alarm of War—may heaven shield us all—affectionately thy / Sister—
E Peabody